In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
DOROTHY HANDEL,            *
                           *                         No. 15-1112
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *                         Filed: March 9, 2016
                           *
SECRETARY OF HEALTH        *                         Stipulation; tetanus, diphtheria,
AND HUMAN SERVICES,        *                         acellular pertussis vaccine; Tdap
                           *                         vaccine; shoulder injury related to
               Respondent. *                         vaccine administration; SIRVA
*************************

Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner;
Michael P. Milmoe, United States Department of Justice, Washington, DC, for respondent.

      UNPUBLISHED RULING FINDING ENTITLEMENT TO COMPENSATION1

       On October 2, 2015, Dorothy Handel (“petitioner”) filed a petition under the National
Childhood Vaccine Injury Act, 42 U.S.C. §300a—10 et. seq., alleging that she suffered a
shoulder injury related to her receipt of the tetanus, diphtheria, acellular pertussis (“Tdap”)
vaccine on June 13, 2014.

        In her Rule 4(c) report, respondent states that “compensation is appropriate under the
terms of the Vaccine Act.” Resp’t Rep’t, filed Mar. 8, 2016, at 4. Respondent adds that the
Division of Vaccine Injury Compensation, Department of Health and Human Services, has
reviewed the facts of this case and has concluded that the alleged injury, lasting for more than six
months, “is consistent with a shoulder injury related to vaccine administration (‘SIRVA’),” and
thus that “entitlement to compensation is appropriate under the terms of the Vaccine Act.” Id.
(citations omitted).

       Special masters may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. 42 U.S.C. § 300aa-13; Vaccine Rule 8(d). Based



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
upon a review of the record as a whole, the undersigned finds that petitioner has established that
she is entitled to compensation for her injury.

       Accordingly, Ms. Handel is entitled to compensation. A status conference remains
scheduled for Friday, March 18, 2016 at 11:00 A.M. Eastern Time, to discuss the process for
quantifying the amount of damages to which Ms. Handel is entitled.2

       Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-6392.

       IT IS SO ORDERED.


                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
        In anticipation of the status conference, petitioner shall begin gathering the materials to
determine damages.

                                                 2